Citation Nr: 1719716	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	David P. Waltrip, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a
June 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO).

In November 2016, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record.  In response to May 2017 correspondence from the Veteran's attorney, the Board notes that the evidence submitted at the Veteran's hearing has been added to his electronic file and was considered when making this decision.  

This claim was previously before the Board in August 2014, and has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to November 26, 2013, the Veteran's diabetes mellitus type II required insulin and a restricted diet, but not a medically-prescribed regulation of activities.

2.  As of November 26, 2013, the Veteran's diabetes mellitus type II has required insulin, restricted diet, and a medically-prescribed regulation of activities.  

3.  The Veteran did not have episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year, or twice a month visits to a diabetic care provider, for the entire period on appeal.




CONCLUSIONS OF LAW

1.  Prior to November 26, 2013, the criteria for a disability rating in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  As of November 26, 2013, the criteria for a disability rating of 40 percent, but no higher, for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2009.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in April 2009, July 2011, and April 2014.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken as the Veteran was afforded his requested hearing before a VLJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

In a December 2004 rating decision, the Veteran was awarded service connection for his diabetes mellitus type II, which was evaluated at 20 percent disabling.  In February 2009, the Veteran filed a claim for an increased disability rating, asserting that his diabetes was more severe than the currently assigned rating accounts for. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's diabetes mellitus type II is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

The Veteran was afforded a VA examination for his increased rating claim in April 2009.  He reported visiting his diabetic care provider once every 3 months, and denied any high or low blood sugar reactions that required hospitalization.  The Veteran reported that he managed his diabetes with a restricted diet and daily insulin, both orally and via injection, and that he avoids strenuous activity to prevent hypoglycemic reactions, although it is not noted that this regulation of activities was medically prescribed.  Regarding diabetic complications, the Veteran reported mild weight gain, erectile dysfunction, bladder and bowel problems, glaucoma, and neurological symptoms such as loss of strength and tingling/numbness in his extremities.  

The Veteran was afforded a second VA examination in July 2011.  He denied any past hospitalizations for ketoacidosis or emergency treatments for extremely high or low sugars, and reported that he treated any mild hypoglycemic symptoms with candy less than once per month.  The Veteran reported that he managed his diabetes with a restricted diet and daily insulin and was trying to follow a fat and sugar restricted diet.  Additionally, the Veteran reported that he was instructed to try to walk for exercise, but that he had never been medically directed to limit his activity to control his blood sugar.  Regarding diabetic complications, the Veteran reported glaucoma, erectile dysfunction, and neuropathy in his extremities. 

VA treatment records from May 2013 note that the Veteran was advised to participate in a weight management program consisting of diet and exercise, which he declined.  He also reported in May 2013, and again in November 2013, that he was physically active.   

An additional VA examination was afforded to the Veteran in April 2014.  The Veteran reported that his diabetes treatment consisted of a restricted diet and daily insulin injections.  The Veteran also reported that he avoids prolonged walking up and down steps to avoid hypoglycemic episodes, although he did not report that any regulation of activities was prescribed by a physician.  He reported no episodes of hospitalization in the previous 12 months, and that he visited his diabetic care provider for episodes of hypoglycemia or ketoacidosis less than twice per month.  Regarding diabetic complications, the Veteran was noted as having peripheral neuropathy and erectile dysfunction.   The examiner opined that neither the Veteran's diabetes nor his complications from diabetes impacted his ability to work.  

Also of record is testimony presented by the Veteran at his November 2016 Board hearing.  At that hearing, the Veteran testified that he managed his diabetes with insulin at least four times daily and a physician-restricted diet of 1800 calories.  The Veteran also testified that his private diabetic treatment provider, Dr. J.V., had restricted his activities.  Specifically, the Veteran was restricted from hiking, climbing multiple stairs, lifting anything over 10 pounds, or using power tools.  Further, the Veteran testified that he was admitted to an emergency room for a hypoglycemic incident in 2014.  

The Board notes that the Veteran also produced additional private treatment records at his November 2016 hearing, primarily from Dr. J.V., including a statement that the Veteran's dietary and activity restrictions have been in effect since he was first evaluated by this physician on November 26, 2013.  These treatment records also note the Veteran's reported ER visit for a hypoglycemic episode in February 2014, and that it was possibly a reaction to a change in his medication.

Based on the foregoing, the Board finds that the Veteran is entitled to an increased disability rating of 40 percent for his diabetes, effective November 26, 2013.  In this regard, the Board notes that since that date, the Veteran's diabetes required insulin, a restricted diet, and restriction of activities for control.  The Board acknowledges that the April 2014 VA examiner did not indicate that the Veteran's regulation of activities was medically prescribed.  However, as noted above, the Veteran's diabetic care provider submitted a letter in which he clearly noted that the Veteran's activities were restricted as a result of his diabetes since he was first evaluated on November 26, 2013.   As the information regarding restriction of activities was provided by the Veteran's diabetic care provider, who presumably treated the Veteran on a regular basis, the Board assigns it significantly more probative value than the information provided by the VA examiner who only examined the Veteran on a single occasion for a limited time period.  Therefore, the Board finds that an increased rating of 40 percent for the Veteran's diabetes mellitus, effective November 26, 2013, is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Prior to November 26, 2013, the evidence is against a finding that the Veteran met the criteria for a rating in excess of 20 percent under Diagnostic Code 7913.  While the Veteran required insulin medication for his diabetes mellitus and was encouraged to maintain a healthy diet, the evidence does not show that occupational and recreational activities were restricted by the Veteran's diabetes during that period.  Although the Veteran stated in his April 2009 VA examination that he regulates his activity, there is no evidence that any restrictions were medically prescribed or that they were otherwise required.  Upon VA examination in July 2011, the Veteran reported that he had never been medically directed to limit his activity to control his blood sugar.  Further, in May 2013, the Veteran stated he was physically active, and that he was advised to participate in a weight management program consisting of diet and exercise.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the period prior to November 26, 2013.  38 C.F.R. § 4.119.

Consideration has been given to assigning a rating in excess of 40 percent for diabetes mellitus.  However, there is no evidence of record which shows that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider during the entire period on appeal.  The Veteran denied episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at both his April 2009 and July 2011 VA examinations.  

The Board acknowledges the Veteran's emergency room admission in February 2014 for a hypoglycemic reaction.  However, the record does not reflect that the Veteran was actually hospitalized beyond this emergency room visit for the purposes of Diagnostic Code 7913.  While the Veteran reported other incidents of hospitalization in 2013, 2015, and 2016, these were not related to hypoglycemic reactions, and no additional evidence of such symptomatology was demonstrated in the clinical record.  Therefore, the Board finds that the totality of the evidence does not establish that the Veteran has required hospitalization once per year for episodes of ketoacidosis or hypoglycemic reactions for the entire period on appeal.        

With respect to frequency of visits to a diabetic care provider, the medical evidence does not show that the Veteran visits his diabetic care provider twice a month for episodes of hypoglycemia or ketoacidosis.  Indeed, an April 2016 VA examination indicates that the Veteran visits his diabetic care provider "less than twice a month."  Further, the Veteran reported in his April 2009 VA examination that visited his diabetic care provider once every 3 months, and once every 4 to 6 months in his July 2011 VA examination.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Therefore, based on the foregoing, a rating in excess of 20 percent is not warranted prior to November 26, 2013, and a rating of 40 percent, but no higher, is warranted as of that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 56-57.


ORDER

Prior to November 26, 2013 a rating in excess of 20 percent for diabetes mellitus type II is denied.  

As of November 26, 2013, a 40 percent rating, but no higher, for diabetes mellitus type II is granted. 




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


